DETAILED ACTION
This is a non-final office action on the merits in response to the communication filed on 3/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 7, 8, 14, 15, and 21 have been amended.  Claims 1-21 are examined and pending for consideration in this office action.  

Claims’ Priority
This present application claims priority date of 3/15/2013 from application US201361800166, however the subject matter of the amended claims do not appear in application US201361800166.  Therefore, the earliest priority date would instead be 3/14/2014 from application PCT/US2014/029513.

Response to Arguments
103 Rejection
Applicant’s argument is moot in light of a new art and new grounds of rejections due to amended claims.  See below for the new rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting-anticipatory as being unpatentable over claims 1-21 of the patented case US10204342 (Visual analysis of transactions).  Although the claims at issue are not identical, they are patentably distinct from each other because the scope of claim 1 of the present application is broader than and fully encompasses the species claimed in claim 1 of the patented case (US10204342), in which they have common limitations and the same inventive entity.  The narrower claim(s) in the patented case anticipate the broader claim(s) of the present application because a species always anticipates a genus.  In particular, the “aggregating” step in claim 1 of the present application is broader by demoting the demographic data from being required to being one of the listed options.  This is also similar to the “synchronizing and generating” steps where claim 1 of the present application is broader than the patented case.
Therefore, this is a provisional nonstatutory double patenting-anticipatory rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 15 each recites “….demographic data associated with the physical location….”, however the language is not described in the original specification.  At most, the closest support from the specification would be “…demographic data associated with each of the number of transactions.”  Clarification and correction is suggested.  Therefore, for the purpose of examination, this part of the amended claim would be interpreted as “demographic data associated with each of the number of transactions.”
Similarly for the limitation of “the demographic data having ethnic information associated with the
	Lastly for the limitation of “synchronizing the aggregated data, the synchronized data based, at least in part, on different time zones associated with the physical location


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C 103 as being obvious over by Kundu et al. (US20120127316A1; hereinafter, “Kundu”) in view of Nakhuda et al. (US11238480B1; hereinafter, “Nakhuda”), and further in view of Lawson et al. (US20130212420A1; hereinafter: “Lawson”).
With respect to claim 1, 8, & 15
Kundu teaches the following limitations:
one or more video devices; a processor communicatively coupled to the one or more video devices; a transaction analytics/analysis module communicatively coupled to the processor, the transaction analytics/analysis module configured to (fig.1 and [0025]):
receiving data from a plurality of transactions from a plurality of locations, the received data including video; associating the video data with the plurality of transactions (see at least [0014-0017], the system disclosed herein includes methods and apparatus for detecting a transaction outcome such as suspicious activity related to a transaction (e.g., purchase, refund, void, etc.) of items by a customer at a transaction terminal. The system obtains video data associated with a transaction area. The video data may be obtained, for example, from an elevated camera focused on a cash register check out or other transaction area in a supermarket or other retail establishment…..; see also [0019],  The system may include the video camera(s) for obtaining the video, or the system may be a standalone computer that receives as input video data and scan data collected from one or more POS terminals in one or more retail locations.);
generating one or more selectable events from the performed analytics and correlating the one or more selectable events with the synchronized data  (see [0016-0018]; see also [0047], Analysis of all or a portion of the video data produces, in one configuration, a set of detection events indicating detection of one or more items by at least one detector within at least one region of interest 302 of at least one portion of the video data. Depending upon the embodiment, the transaction monitor 32 can detect item detection from video analysis in only one region of interest 302, or in many regions 302; see also [0048-0050].)

Kundu does not explicitly disclose, but Nakhuda teaches:
aggregating the received data based at least in part on a physical location of each of the plurality of transactions and demographic data associated with (see col.15 ln38 – ln50, The data store 415 may include a customer data store 426. The customer data store 426 may store information such as account information, payment information, contact information, demographic information, purchase history information, personal preferences and so forth. The data store 415 may also include an affiliate data store 428 for storing affiliate data, preferences, location, history and so forth, as has been described previously. The data store 415 may also include a shopping cart data store 422 for storing shopping cart information, at least for a limited time, including the associations of purchase intents with the affiliate based on a physical location of the customer at the time of the purchase intent, as has been described previously.);
the demographic data having ethnic information associated with (see col.15 ln6 – ln12, ln the reports may provide anonymous demographic data about the customers that made purchases based on the visit to the affiliate location, including the geographic regions (as determined from shipping addresses) of such customers, as well as other demographic data such as age, gender, nationality, race and so forth for the customers.);
performing an analytics on the synchronized data, the analytics based, at least in part, on the demographic information associated with (see col.16 ln21 – ln31, Machine learning may further be used to analyze the accuracy or success of predicting purchase intents. For example, aggregated data may be analyzed to determine whether a particular action not currently regarded as a purchase intent may be indicative of purchase intent or whether actions currently regarded as a purchase intent may not actually be indicative of purchase intent. Further, machine learning may apply this learning across demographic segments, geographic regions, affiliate chains and so forth to better understand and apply the present technology in any of a variety of different implementations.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kundu with the teaching of Nakhuda as they relate to a system/method of analyzing customer goods transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Kundu offers the embodiment of analyzing video data from a transaction area where customers transact items during a transaction.  One of ordinary skill in the art at the time the invention was made would have recognized analyzing video data from a transaction area as disclosed by Kundu to the methods of combining the physical location and demographic data of a transaction as taught by Nakhuda for the predicated result of improved systems and methods for detecting suspicious activity of a transaction.
 
Kundu in view of Nakhuda do not explicitly disclose, but Lawson teaches:
synchronizing the aggregated data, the synchronized data based, at least in part, on different time zones associated with (see Abstract and para [0081-0082, 0093-0094].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lawson with the teaching of Nakhuda/Kundu as they relate to a system/method of analyzing customer goods transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Kundu offers the embodiment of analyzing video data from a transaction area where customers transact items during a transaction.  One of ordinary skill in the art at the time the invention was made would have recognized analyzing video data from a transaction area as disclosed by Kundu to the methods of synchronizing data from different time zones as taught by Lawson for the predicated result of improved systems and methods for detecting suspicious activity of a transaction.


With respect to claim 2, 9, & 16
The combination of Kundu, Nakhuda, and Lawson teaches the following limitations of claim 1, 8, & 15 respectively.  Kundu further teaches: receiving data associated with a point of sale (see also [0019],  The system may include the video camera(s) for obtaining the video, or the system may be a standalone computer that receives as input video data and scan data collected from one or more POS terminals in one or more retail locations.)

Claims 3-7, 10-14, and 17-21 are rejected under 35 U.S.C 103 as being obvious over by Kundu et al. (US20120127316A1; hereinafter, “Kundu”) in view of Nakhuda et al. (US11238480B1; hereinafter, “Nakhuda”) in view of Lawson et al. (US20130212420A1; hereinafter: “Lawson”), and further in view of Ding et al. (US20120075450A1; hereinafter: “Ding”).

With respect to claim 3, 10, & 17
The combination of Kundu, Nakhuda, and Lawson teaches the following limitations of claim 1, 8, & 15 respectively.  The combination does not explicitly disclose, but Ding teaches: determining if the performed analytics is substantially within a predetermined range; and flagging the one or more selectable events if it is determined that the performed analytics is substantially within the predetermined range (see [0026, 0028, 0031 and 0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ding with the teaching of Nakhuda/Kundu/Lawson as they relate to a system/method of analyzing customer goods transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Kundu offers the embodiment of analyzing video data from a transaction area where customers transact items during a transaction.  One of ordinary skill in the art at the time the invention was made would have recognized analyzing video data from a transaction area as disclosed by Kundu to the methods of flagging an event if it is within a predetermined range as taught by Ding for the predicated result of improved systems and methods for detecting suspicious activity of a transaction.

With respect to claim 4, 11, & 18
The combination of Kundu, Nakhuda, and Lawson teaches the following limitations of claim 1, 8, & 15 respectively.  Ding further teaches: identifying one or more videos including transaction detail data corresponding to the event ([0028, 0031, and 0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ding with the teaching of Nakhuda/Kundu/Lawson as they relate to a system/method of analyzing customer goods transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Kundu offers the embodiment of analyzing video data from a transaction area where customers transact items during a transaction.  One of ordinary skill in the art at the time the invention was made would have recognized analyzing video data from a transaction area as disclosed by Kundu to the methods of identifying a videos including the transaction detail data as taught by Ding for the predicated result of improved systems and methods for detecting suspicious activity of a transaction.

With respect to claim 5, 12, & 19
The combination of Kundu, Nakhuda, and Lawson teaches the following limitations of claim 1, 8, & 15 respectively.  Ding further teaches: identifying a video snapshot of the one or more selectable events for a time frame associated with the plurality of transactions ([0025-0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ding with the teaching of Nakhuda/Kundu/Lawson as they relate to a system/method of analyzing customer goods transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Kundu offers the embodiment of analyzing video data from a transaction area where customers transact items during a transaction.  One of ordinary skill in the art at the time the invention was made would have recognized analyzing video data from a transaction area as disclosed by Kundu to the methods of identifying a video snapshot for a time frame associated with a transaction as taught by Ding for the predicated result of improved systems and methods for detecting suspicious activity of a transaction.

With respect to claim 6, 13, & 20
The combination of Kundu, Nakhuda, and Lawson teaches the following limitations of claim 1, 8, & 15 respectively.  Ding further teaches:
identifying one or more videos including transaction detail data corresponding to the event and location of a video device that received at least one of the plurality of transactions ([0028], 0031, and 0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ding with the teaching of Nakhuda/Kundu/Lawson as they relate to a system/method of analyzing customer goods transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Kundu offers the embodiment of analyzing video data from a transaction area where customers transact items during a transaction.  One of ordinary skill in the art at the time the invention was made would have recognized analyzing video data from a transaction area as disclosed by Kundu to the methods of identifying a videos including transaction detail data that corresponds to the event and location of the video device as taught by Ding for the predicated result of improved systems and methods for detecting suspicious activity of a transaction.

With respect to claim 7, 14, & 21
The combination of Kundu, Nakhuda, and Lawson teaches the following limitations of claim 1, 8, & 15 respectively.  Ding further teaches:
correlating at least one of nature of the plurality of transactions, physical location of each of the plurality of transactions, or merchant type associated with each of the plurality of transaction  ([0028], 0031, and 0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ding with the teaching of Nakhuda/Kundu/Lawson as they relate to a system/method of analyzing customer goods transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Kundu offers the embodiment of analyzing video data from a transaction area where customers transact items during a transaction.  One of ordinary skill in the art at the time the invention was made would have recognized analyzing video data from a transaction area as disclosed by Kundu to the methods of correlating the nature of transaction to a physical location of the transaction or merchant type as taught by Ding for the predicated result of improved systems and methods for detecting suspicious activity of a transaction.

Conclusion
THIS ACTION IS MADE Final, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685
5/3/2022

/JAMES D NIGH/               Senior Examiner, Art Unit 3685